Exhibit 10.3

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of the
9th day of October, 2009, by and between PETROALGAE INC., a Delaware corporation
(“Seller,” or the “Company”), and Green Alternative Energy USA, LLC, a New York
limited liability company with a principal place of business at 1114 Avenue of
the Americas, 17th Floor, New York, New York, 10036 (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, three hundred seventy-five thousand (375,000) shares (the “Shares”)
of common stock, par value $0.001 per share, of the Company (the “Common Stock”)
and a warrant to purchase three hundred seventy-five thousand (375,000) shares
of Common Stock, in the form attached hereto as Exhibit A (the “Warrant”, and
together with the Shares, the “Securities”) upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements, undertakings and obligations
set forth herein, and intending to be legally bound hereby, the parties hereto
agree as follows:

ARTICLE 1

SALE AND PURCHASE OF THE SECURITIES

Section 1.1 Sale and Purchase of the Securities. Upon the terms and subject to
the conditions set forth in this Agreement and on the basis of the
representations, warranties, covenants, agreements, undertakings and obligations
contained herein, Seller hereby sells and issues to Purchaser, and Purchaser
hereby purchases from Seller, the Securities, free and clear of any and all
Liens (as defined in Section 7.11 hereof), for the consideration specified in
this Article 1.

Section 1.2 Purchase Price. The purchase price for the Securities (the “Purchase
Price”) shall be three million dollars ($3,000,000).

Section 1.3 Payment of Purchase Price. Purchaser agrees to pay to Seller the
Purchase Price no later than October 13, 2009 by wire transfer or delivery of
other immediately available funds to an account of Seller designated in writing
to Purchaser. For purposes of this Agreement, the term “Business Day” shall mean
any day, other than a Saturday or a Sunday, that is neither a legal holiday nor
a day on which banking institutions are generally authorized or required by law
or regulation to close in the City of New York.

Section 1.4 Option to Purchase Additional Securities. Purchaser shall have the
option (the “Option”), exercisable no later than ninety (90) days after the date
hereof, to purchase up to an additional eight hundred seventy five thousand
(875,000) shares of Common Stock (the “Option Shares”), and a warrant to
purchase up to an additional eight hundred seventy five thousand
(875,000) shares of Common Stock in a form substantially similar as that
attached hereto as Exhibit “A” (the “Option Warrant”), for a purchase price of
seven million dollars



--------------------------------------------------------------------------------

($7,000,000) (the “Option Purchase Price”), on and subject to the same terms and
conditions as those contained and incorporated herein; provided, however, that
Seller may issue the Option Shares and Option Warrant at such time to the
Purchaser without violating any of the securities laws, rules, or regulations of
the United States or any other country. The Option may be exercised in whole or
in part by the Purchaser at any time prior to its expiration by delivering
written notice to Seller of Purchaser’s intent to exercise such Option. In the
event that a Triggering Issuance (as defined in Section 5.3(a) hereinbelow)
occurs prior to any exercise of the Option, then in the event of any subsequent
exercise of the Option, in addition to the Option Shares the Purchaser shall be
issued such additional number of shares of Common Stock, without any increase in
the Option Purchase Price, which when aggregated with the Option Shares
(together, such additional shares and the Option Shares, the “Adjusted Share
Total”) would result in an effective purchase price per share of Common Stock to
the Purchaser (calculated by dividing the Option Purchase Price by the Adjusted
Share Total) under the Option equal to the effective price per share of Common
Stock of the Triggering Issuance (calculated by dividing the total consideration
received by the Company for such Triggering Issuance (as determined below)
divided by the number of shares issued in the Triggering Issuance). In any such
event, the amount of shares of Common Stock available for purchase under the
Option Warrant would be adjusted to equal the Adjusted Share Total.

ARTICLE 2

DELIVERY

Section 2.1 No later than ten (10) Business Days after the date hereof, Seller
shall deliver, or cause to be delivered, to Purchaser a certificate or
certificates evidencing all of the Shares and the duly executed Warrant.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As used herein (i) any reference to any event, change or effect being “material”
with respect to the Company means an event, change or effect which is material
in relation to the condition (financial or otherwise), properties, business,
operations, prospects, assets or results of operations of the Company, and
(ii) the term “Material Adverse Effect” on the Company means a material adverse
effect on (x) the condition (financial or otherwise), properties, business,
operations, prospects, assets, nature of assets, liabilities, or results of
operations of the Company and its subsidiaries taken individually and/or as
whole, or (y) the ability of the Company to perform its obligations under this
Agreement.

The Company hereby represents and warrants to Purchaser as follows:

Section 3.1 Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation with full corporate power and authority
to conduct its business as it is now being

 

2



--------------------------------------------------------------------------------

conducted. The Company is duly qualified or licensed to do business as a foreign
corporation and is in good standing as a foreign corporation in each
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
licensing, qualification or good standing, except for any failure to so license,
qualify or be in such good standing, which, when taken together with all other
such failures, has not had, does not have and could not reasonably be expected
to have a Material Adverse Effect on the Company.

Section 3.2 Capitalization.

(a) The authorized capital stock of the Company consists solely of 300,000,000
shares of Common Stock, and 25,000,000 shares of Preferred Stock, of which
104,862,746 shares of Common Stock are issued and outstanding and of which no
shares of Preferred Stock are issued and outstanding. Except for outstanding
stock options to purchase 1,486,500 shares of Common Stock and the Amended and
Restated Convertible Note outstanding in favor of PetroTech Holdings, Corp., a
Delaware corporation, with a principal balance of ten million dollars
($10,000,000), an interest rate of 12%, and a maturity date of June 30, 2012,
there are no options to purchase or rights to subscribe for shares of Common
Stock, securities by their terms convertible into, exercisable or exchangeable
for shares of Common Stock, or options to purchase or rights to subscribe for
such convertible, exercisable or exchangeable securities issued or outstanding.
All of the issued and outstanding shares of capital stock of the Company have
been duly authorized and are validly issued, fully paid and nonassessable and
have been issued in compliance with all foreign, federal and state securities
laws.

(b) The Securities and the shares issuable upon exercise of the Warrant to be
issued and sold by the Company to the Purchaser hereunder and thereunder have
been duly and validly authorized and, when issued and delivered against payment
therefore as provided herein and therein, will be duly and validly issued and
fully paid and non-assessable.

Section 3.3 Corporate Authority. The Company has taken all corporate action
necessary in order to execute, deliver and perform fully, its obligations under
this Agreement and to consummate the Securities Purchase contemplated hereby.
The execution and delivery by the Company of this Agreement and the consummation
by the Company of the Securities Purchase contemplated hereby have been duly
authorized and approved by the Board of Directors of the Company and no other
corporate proceeding with respect to the Company is necessary to authorize this
Agreement or the Securities Purchase contemplated hereby. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

Section 3.4 No Violations; No Consents. The execution and delivery by the
Company of this Agreement does not, and the performance and consummation by the
Company of the Securities Purchase contemplated hereby will not, directly or
indirectly (with or without the giving of notice or the lapse of time or both):

(a) contravene, conflict with, or constitute or result in a breach or violation
of, or a default under (i) any provision of the Company’s Certificate of
Incorporation or By-laws or (ii) any resolution adopted by the Board of
Directors (or similar governing body) of the Company;

 

3



--------------------------------------------------------------------------------

(b) contravene, conflict with, or constitute or result in a breach or violation
of any Law (as defined below), award, decision, injunction, judgment, decree,
settlement, order, process, ruling, subpoena or verdict (whether temporary,
preliminary or permanent) entered, issued, made or rendered by any court,
administrative agency, arbitrator, Governmental Entity or other tribunal of
competent jurisdiction (“Order”) or give any Governmental Entity or any other
Person the right to challenge the Securities Purchase contemplated hereby; or

(c) require the consent or approval of any Governmental Entity or any third
party which has not already been obtained.

For purposes of this Agreement, the term “Law” shall mean any federal, state,
local, municipal, foreign, international, multinational, or other constitution,
law, rule, standard, requirement, administrative ruling, order, ordinance,
principle of common law, legal doctrine, code, regulation, statute, treaty or
process.

Section 3.5 Actions. There are no civil, criminal, administrative, investigative
or informal actions, audits, demands, suits, claims, arbitrations, hearings,
litigations, disputes, investigations or other proceedings of any kind or nature
(“Actions”) or Orders issued, pending or, to the knowledge of the Company,
threatened, against the Company or any of its assets, at law, in equity or
otherwise, in, before, by, or otherwise involving, any Governmental Entity,
arbitrator or other Person that individually or in the aggregate, (i) have had,
do have or could reasonably be expected to have a Material Adverse Effect on the
Company or (ii) question or challenge the validity or legality of, or have the
effect of prohibiting, preventing, restraining, restricting, delaying, making
illegal or otherwise interfering with, this Agreement, the consummation of the
Securities Purchase contemplated hereby or any action taken or proposed to be
taken by the Company pursuant hereto or in connection with the Securities
Purchase contemplated hereby. To the knowledge of the Company, no event has
occurred or circumstance exists that could reasonably be expected to give rise
to or serve as a basis for the commencement of any such Action or the issuance
of any such Order.

Section 3.6 SEC Reports. The Company has filed all reports required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (the foregoing materials being collectively
referred to herein as the “SEC Reports”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under

 

4



--------------------------------------------------------------------------------

which they were made, not misleading. There has been no material change in the
financial condition or results of operations of the Company and its subsidiaries
taken individually and/or as whole since the last audited financial statements
of the Company included in the SEC Reports.

Section 3.7 No Material Adverse Effect. There has been no Material Adverse
Effect on the Company since June 30, 2009.

Section 3.8 Trading With the Enemy Act; Patriot Act. To the knowledge of the
Company, no sale of the Company’s securities by the Company nor the Company’s
use of the proceeds from such sale has violated the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto. Without limiting the
foregoing, the Company (a) is not a person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) and (b) to the knowledge of the Company, does not engage in any dealings
or transactions, or be otherwise associated, with any such person. The Company
is in compliance with the USA Patriot Act of 2001 (signed into law October 26,
2001).

Section 3.9 Listing of Common Stock. The Common Stock is eligible to trade and
be quoted on, and is quoted on, the over-the-counter Bulletin Board market
maintained by the National Associate of Securities Dealers (the “OTCBB”), and
the Company has received no notice or other communication indicating that such
eligibility is subject to challenge or review by any applicable regulatory
agency, electronic market administrator, or exchange. The Company has not, and
shall not take any action that would preclude, or otherwise jeopardize, the
inclusion of the Common Stock for quotation on the OTCBB. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all listing requirements of the OTCBB.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

Section 4.1 Organization and Good Standing. Purchaser is a corporation, limited
liability company or limited partnership, as the case may be, and duly
incorporated or formed, validly existing and in good standing in the
jurisdiction of its incorporation or formation, as applicable, or (b) a natural
person competent to execute and deliver this Agreement.

Section 4.2 Corporate Authority. Purchaser has the full legal right, requisite
corporate, limited liability company or limited partnership power and authority,
as the case may be, and has taken all corporate, limited liability company, or
limited partnership action necessary in order to execute, deliver and perform
fully, its obligations under this Agreement and to

 

5



--------------------------------------------------------------------------------

consummate the Securities Purchase. The execution and delivery by Purchaser of
this Agreement and the consummation by Purchaser of the Securities Purchase have
been duly authorized and approved by the governing body of Purchaser and no
other corporate, limited liability company or limited partnership proceeding
with respect to Purchaser is necessary to authorize this Agreement or the
Securities Purchase contemplated hereby. This Agreement has been duly executed
and delivered by Purchaser and constitutes a valid and binding agreement of
Purchaser, enforceable against Purchaser in accordance with its terms.

Section 4.3 No Violations. (a) The execution and delivery by Purchaser of this
Agreement does not, and the performance and consummation by Purchaser of the
Securities Purchase will not, with respect to Purchaser, directly or indirectly
(with or without the giving of notice or the lapse of time or both):

(i) contravene, conflict with, or constitute or result in a breach or violation
of, or a default under (A) any provision of the Certificate of Incorporation or
By-laws (or equivalent documents) of Purchaser or (B) any resolution adopted by
the Board of Directors (or similar governing body) of Purchaser; or

(ii) contravene, conflict with, or constitute or result in a breach or violation
of, any material Law or Order to which Purchaser, or any of the assets owned or
used by Purchaser, are subject.

Section 4.4 Securities Act. Purchaser is acquiring the Securities, and will
acquire the shares of Common Stock issuable upon exercise of the Warrant
(“Warrant Shares”), for its own account and not with a view to their
distribution within the meaning of Section 2(a)(11) of the Securities Act of
1933, as amended (the “Securities Act”) in any manner that would be in violation
of the Securities Act.

Section 4.5 Investment Representation and Warranty. Purchaser understands that
the Securities have not been, and the Securities and the Warrant Shares will not
upon issuance be, registered under the Securities Act, and that the Warrant and
the certificates evidencing the Shares and the Warrant Shares shall bear a
legend to that effect.

Section 4.6 Purchaser Status. At the time Purchaser was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

Section 4.7 Experience of Purchaser. Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Purchaser understands that it must be able
to bear the economic risk of this investment in the Securities indefinitely, and
is able to bear such risk and is able to afford a complete loss of such
investment.

Section 4.8 Reliance on Exemptions. Purchaser understands that the Securities
have not been, and the Warrant Shares will not be, registered under the
Securities Act or any state

 

6



--------------------------------------------------------------------------------

securities laws and are being offered and sold in reliance upon specific
exemptions from the registration requirements of federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations and warranties of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities and the Warrant Shares, and any offer, sale,
pledge or transfer must be made in accordance with any applicable securities
laws and the Investment Company Act.

Section 4.9 Appropriate Purchaser.

(a) If Purchaser is a U.S. person within the meaning of Regulation S of the
Securities Act, or a non U.S. Person who desires to purchase the Shares without
relying on Regulation S, Purchaser is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) and is also a “qualified
purchaser” (as defined in Section 2(a)(51) under the Investment Company Act).

(b) If Purchaser is a non-U.S. person within the meaning of Regulation S of the
Securities Act, such Purchaser (i) is acquiring the Shares in an offshore
transaction in accordance with Rule 904 of Regulation S, (ii) is acquiring the
Shares for such Purchaser’s own account, (iii) understands that the Shares may
not, absent an applicable exemption, be transferred without registration and/or
qualification under the Securities Act and applicable state securities laws and
the laws of any other applicable jurisdiction and (iv) is a non-U.S. person
within the meaning of Regulation S.

Section 4.10 Access to Information. Purchaser acknowledges: (i) that it has been
afforded the opportunity to ask such questions as it has deemed necessary of,
and to receive answers from, representatives of the Company concerning the terms
and conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) that it has been given access to and has
carefully and completely reviewed information (other than material non-public
information) about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment, including all materials provided by the Company
set forth on Exhibit B hereto, and (iii) it has been afforded the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

Section 4.11 Restricted Securities. Purchaser understands that the Securities
are, and the Warrant Shares will be, characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

Section 5.1 Public Announcements. Each of the parties hereto shall consult with
each other before issuing any press release or making any public statement with
respect to this Agreement or the Securities Purchase contemplated hereby and,
except as may be required by applicable law, will not issue any such press
release or make any such public statement prior to such consultation and without
the consent of the other parties.

Section 5.2 Notices of Certain Events. In addition to any other notice required
to be given by the terms of this Agreement, each of the parties shall promptly
notify the other parties hereto of:

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the Securities Purchase
contemplated by this Agreement;

(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the Securities Purchase contemplated by this
Agreement; and

(c) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting such party or that relate to the consummation of the Securities
Purchase contemplated by this Agreement.

Section 5.3 Issuance of Additional Shares.

(a) If the Company shall, at any time or from time to time after the issuance of
the Shares and until such time as the Purchaser no longer owns any shares of
Common Stock issued pursuant to this Agreement (including shares issued pursuant
to this Section 5.3) or one hundred eighty two (182) days after the date of this
Agreement, whichever occurs first, issue shares of Common Stock, options to
purchase or rights to subscribe for shares of Common Stock, securities by their
terms convertible into, exercisable or exchangeable for shares of Common Stock,
or options to purchase or rights to subscribe for such convertible, exercisable
or exchangeable securities without consideration or for consideration per share
(including, in the case of such options, rights, or securities, the additional
consideration required to be paid to the Company upon exercise, conversion or
exchange) less than the Effective Price Per Share (as hereinafter defined) (each
such issuance, a “Triggering Issuance”), then (i) the Company shall issue to the
Purchaser, for no additional consideration, such number of shares of Common
Stock which when aggregated with the Shares issued hereunder to Purchaser prior
to the applicable Triggering Issuance would result in an effective purchase
price per share of Common Stock to the Purchaser (calculated by dividing the
Purchase Price by such aggregate number of shares) equal to the effective price
per share of Common Stock of the Triggering Issuance (calculated by dividing the
total consideration received by the Company for such issuance (as determined

 

8



--------------------------------------------------------------------------------

below) divided by the number of shares issued (as determined below)), and
(ii) the Effective Price Per Share shall be adjusted to equal the effective
price per share of Common Stock of the Triggering Issuance. “Effective Price Per
Share” shall mean $8.00, as subsequently adjusted pursuant to this Section 5.3.
Notwithstanding the foregoing, a Triggering Issuance shall not include any
options to purchase shares of Common Stock (or any shares issued in connection
therewith) or other form of incentive equity granted or issued under the
Company’s 2009 Equity Compensation Plan, or any shares of Common Stock issued to
a strategic partner or licensee in connection with a joint venture, strategic
alliance, licensing agreement, or other similar form of agreement.

(b) For the purposes of calculating the number of shares of Common Stock
issuable and the adjustment in the Effective Price Per Share pursuant to
paragraph (a) of this Section 5.3, the following provisions shall be applicable:

(i) In the case of the issuance of shares of Common Stock for cash in a public
offering or private placement, the consideration shall be deemed to be the
amount of cash paid therefor before deducting therefrom any discounts,
commissions or placement fees payable by the Company to any underwriter or
placement agent in connection with the issuance and sale thereof.

(ii) In the case of the issuance of shares of Common Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the Fair Market Value (as defined in the Warrant) thereof.

(iii) In the case of the issuance of options to purchase or rights to subscribe
for shares of Common Stock, securities by their terms convertible into,
exercisable or exchangeable for shares of Common Stock, or options to purchase
or rights to subscribe for such convertible, exercisable or exchangeable
securities:

(1) the aggregate maximum number of shares of Common Stock deliverable upon
exercise of such options to purchase or rights to subscribe for shares of Common
Stock shall be deemed to have been issued at the time such options or rights
were issued and for a consideration equal to the consideration, if any, received
by the Company upon the issuance of such options or rights plus the minimum
purchase price provided in such options or rights for the shares of Common Stock
covered thereby;

(2) the aggregate maximum number of shares of Common Stock deliverable upon
conversion of, exercise, or in exchange for any such convertible or exchangeable
securities or upon the exercise of options to purchase or rights to subscribe
for such convertible, exercisable or exchangeable securities and subsequent
conversion, exercise or exchange thereof shall be deemed to have been issued at
the time such securities, options, or rights were issued and for a consideration
equal to the consideration received by the Company for any such securities and
related options or rights (excluding any cash received on account of accrued
interest or accrued dividends), plus the additional consideration, if any, to be
received by the Company upon the conversion or exchange of such securities or
the exercise of any related options or rights;

 

9



--------------------------------------------------------------------------------

(3) no further adjustment of the Effective Price Per Share adjusted upon the
issuance of any such options, rights, convertible securities or exchangeable
securities shall be made as a result of the actual issuance of shares of Common
Stock or the exercise of any such rights or options or any conversion or
exchange of any such securities.

Section 5.4 Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock or any preferred stock issued by
the Company, (b) subdivide its outstanding shares of Common Stock, (c) combine
its outstanding shares of the Common Stock into a smaller number of shares of
the Common Stock, then, in each such event, the Effective Price Per Share shall
be adjusted to a number determined by multiplying the Effective Price Per Share
immediately prior to any such event by a fraction of which (a) the numerator is
the number of issued and outstanding shares of Common Stock immediately prior to
any such event, and (b) the denominator is the number of issued and outstanding
shares of Co

ARTICLE 6

TERMINATION

Section 6.1 Termination. This Agreement may be terminated and the sale of
Securities may be abandoned at any time if Purchaser fails to deliver the
Purchase Price to Seller in accordance with Section 1.3 above. In the event of
the termination and abandonment of this Agreement, this Agreement (other than
Section 7.3 (Fees and Expenses), Section 7.5 (Governing Law) and Section 7.6
(Consent to Jurisdiction; Waiver of Jury Trial), which shall remain in full
force and effect) shall forthwith become null and void and no party hereto shall
have any Liability or further obligation to any other party hereto, except as
provided in this Section 6.16.1.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) on the date received if
delivered personally or by facsimile or (b) on the date received if mailed by
registered or certified mail (return receipt requested), to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

If to Seller:

PetroAlgae Inc.

1901 S. Harbor City Boulevard

Suite 300

Melbourne, Florida 32901

Attn: David Szostak

Facsimile: (321) 723-7047

 

10



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Torys LLP

237 Park Avenue

20th Floor

New York, New York 10017

Attn:    Andrew J. Beck

            Daniel P. Raglan

Facsimile: (212) 682-0200

If to Purchaser:

[Purchaser]

[Street]

[City, State, Zip]

Attn:

Facsimile:

Section 7.2 Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Company and Purchaser; or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 7.3 Fees and Expenses. Except as otherwise expressly provided herein,
all costs and expenses incurred in connection with this Agreement and the
obligations contemplated hereby shall be paid by the party incurring such cost
or expense. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by another party.

Section 7.4 Successors and Assigns; No Third-Party Beneficiaries. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of each other party hereto, but any such
transfer or assignment will not relieve the appropriate party of its obligations
hereunder. Nothing in this Agreement, express or implied, is intended to confer
upon any other Person any rights or remedies of any nature whatsoever under or
by reason of this Agreement or any provision of this Agreement.

 

11



--------------------------------------------------------------------------------

Section 7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.

Section 7.6 Consent to Jurisdiction; Waiver of Jury Trial.

(a) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
Securities Purchase contemplated hereby may be brought in any federal or state
court located in the City of New York, Borough of Manhattan, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 7.1 shall be deemed
effective service of process on such party.

(b) Each party hereto hereby acknowledges and agrees that any controversy which
may arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement,
any document referred to in this Agreement or the Securities Purchase
contemplated hereby.

Section 7.7 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

Section 7.8 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof. The parties
expressly agree that the Securities Purchase Agreement entered into between the
parties as of October 2, 2009 is terminated and rendered null and void in all
respects, with no continuing rights or obligations, express or implied, of any
kind thereunder.

 

12



--------------------------------------------------------------------------------

Section 7.9 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 7.10 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the Securities Purchase contemplated hereby is
not affected in any manner materially adverse to any parties. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

Section 7.11 Definition and Usage.

For purposes of this Agreement:

“Governmental Entity” means any foreign, federal, state, local, municipal,
county or other governmental, quasi-governmental, administrative or regulatory
authority, body, agency, court, tribunal, commission or other similar entity
(including any branch, department or official thereof).

“Liability” means any debt, liability, commitment or obligation of any kind,
character or nature whatsoever, whether known or unknown, choate or inchoate,
secured or unsecured, accrued, fixed, absolute, contingent or otherwise, and
whether due or to become due.

“Lien” means any charges, claims, community property interests, conditions,
conditional sale or other title retention agreements, covenants, easements,
encumbrances, equitable interests, exceptions, liens, mortgages, options,
pledges, reservations, rights of first refusal, security interests, or
restrictions of any kind, including any restrictions on use, voting, transfer,
alienation, receipt of income, or exercise of any other attribute of ownership.

Section 7.12 Survival. The representations and warranties of the Purchaser set
forth in Section 4.4, Section 4.5, Section 4.7, Section 4.10 and Section 4.11,
shall survive any termination hereof.

Section 7.13 Further Assurances. From time to time, each party hereto will
execute such additional instruments and take such actions as may be reasonably
required to carry out the intent and purposes of this Agreement.

Section 7.14 Review of Agreement. Each party hereto acknowledges that it has had
time to review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.

 

13



--------------------------------------------------------------------------------

Section 7.15 Brokerage. Each party hereto represents and warrants to the other
that there are no claims for brokerage commissions or finder’s fees or agent’s
commissions or other like payment in connection with this Agreement or the
transactions contemplated hereby, except for such commissions and fees incurred
by reason of any action taken by a party hereto that will be paid by and be the
responsibility of such party.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first above written by the duly authorized officers of Seller
and Purchaser.

 

SELLER: PETROALGAE INC. By:   /s/ David Szostak   Name: David Szostak   Title:
President

PURCHASER:

Green Alternative Energy USA, LLC By:   /s/ Peter Graf  

Name: Peter Graf

Title:

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

15



--------------------------------------------------------------------------------

EXHIBIT A

WARRANT



--------------------------------------------------------------------------------

EXHIBIT B

Private Placement Memorandum, dated October __, 2009